Exhibit 10.2

GUARANTY
 
For value received and in consideration of advances made or to be made, or
credit given or to be given, or other financial accommodation afforded or to be
afforded to Tucows.Com Co., a company organized under the laws of Nova Scotia
(hereinafter designated as “Borrower”), by Bank of Montreal, Toronto, Ontario,
Canada (hereinafter called the “Bank”), from time to time, the undersigned
hereby guarantees the full and prompt payment to the Bank of any and all
indebtedness, obligations and liabilities of every kind and nature of the
Borrower to the Bank howsoever evidenced, whether now existing or hereafter
created or arising, whether direct or indirect, absolute or contingent, or joint
or several, and howsoever owned, held or acquired, whether through discount,
overdraft, purchase, direct loan or as collateral, or otherwise (hereinafter all
such indebtedness, obligations and liabilities being collectively referred to as
the “Indebtedness”); and the undersigned further agrees to pay all expenses,
legal and/or otherwise (including court costs and reasonable attorneys' fees),
paid or incurred by the Bank in endeavoring to collect the Indebtedness, or any
part thereof, and in protecting, defending or enforcing this guaranty in any
litigation, bankruptcy or insolvency proceedings or otherwise.
 
The undersigned further acknowledges and agrees with the Bank that:
 
1.           This guaranty is a continuing guaranty and shall secure the
Indebtedness and any ultimate balance thereof, notwithstanding that the Borrower
may from time to time satisfy the Indebtedness in whole or in part from time to
time and thereafter incur further Indebtedness. The Bank may make successive
demands for payment under this guaranty. The granting of credit from time to
time by the Bank to the Borrower in excess of the amount to which the right of
recovery under this guaranty is limited and without notice to the undersigned,
is hereby also authorized and shall in no way affect or impair this guaranty.
The undersigned may terminate its further liability under this guaranty by
providing ninety (90) days' written notice to the Bank and the undersigned shall
have no liability hereunder with respect to Indebtedness incurred or arising
after the expiry of such period, but shall remain liable hereunder in respect of
all Indebtedness incurred or arising prior to the expiry of such period,
specifically including contingent liabilities incurred before such date which
mature thereafter.
 
2.           In case of the dissolution, liquidation or insolvency (howsoever
evidenced) of, or the institution of bankruptcy or receivership proceedings
against the Borrower or the undersigned, all of the Indebtedness then existing
shall, at the option of the Bank, immediately become due or accrued and payable
from the undersigned. All dividends or other payments received from the Borrower
or on account of the Indebtedness from whatsoever source, shall be taken and
applied as payment in gross, and this guaranty shall apply to and secure any
ultimate balance that shall remain owing to the Bank.
 
3.           The liability hereunder shall in no way be affected or impaired by
(and the Bank is hereby authorized to make from time to time, without notice to
anyone) any sale, pledge, surrender, compromise, settlement, release, renewal,
extension, indulgence, alteration, substitution, exchange, change in,
modification or other disposition of any of the Indebtedness, either express or
implied, or of any contract or contracts evidencing any of the Indebtedness, or
of any security or collateral therefor. The liability hereunder shall in no way
be affected or impaired by any acceptance by the Bank of any security for or
other guarantors upon any of the Indebtedness, or by any failure, neglect or
omission on the part of the Bank to realize upon or protect any of the
Indebtedness, or any collateral or security therefor, or to exercise any lien
upon or right of appropriation of any moneys, credits or property of the
Borrower, possessed by the Bank, toward the liquidation of the Indebtedness, or
by any application of payments or credits thereon. The Bank shall have the
exclusive right to determine how, when and what application of payments and
credits, if any, shall be made on the Indebtedness, or any part thereof. In
order to hold the undersigned liable hereunder, there shall be no obligation on
the part of the Bank, at any time, to resort for payment to the Borrower or to
any other guaranty, or to any other persons or corporations, their properties or
estates, or resort to any collateral, security, property, liens or other rights
or remedies whatsoever, and the Bank shall have the right to enforce this
guaranty irrespective of whether or not other proceedings or steps seeking
resort to or realization upon or from any of the foregoing are pending.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           All diligence in collection or protection, and all presentment,
demand, protest and/or notice, as to any and everyone, whether or not the
Borrower or the undersigned or others, of dishonor and of default and of
non-payment and of the creation and existence of any and all of the
Indebtedness, and of any security and collateral therefor, and of the acceptance
of this guaranty, and of any and all extensions of credit and indulgence
hereunder, are waived. No act of commission or omission of any kind, or at any
time, upon the part of the Bank in respect to any matter whatsoever, shall in
any way affect or impair this guaranty.
 
5.           The undersigned will not exercise or enforce any right of
exoneration, contribution, reimbursement, recourse or subrogation available to
the undersigned against any person liable for payment of the Indebtedness, or as
to any security therefor, unless and until the full amount owing to the Bank on
the Indebtedness has been paid and the payment by the undersigned of any amount
pursuant to this guaranty shall not in any way entitle the undersigned to any
right, title or interest (whether by way of subrogation or otherwise) in and to
any of the Indebtedness or any proceeds thereof or any security therefor unless
and until the full amount owing to the Bank on the Indebtedness has been paid.
 
6.           The Bank may, without any notice whatsoever to any one, sell,
assign or transfer all of the Indebtedness, or any part thereof, or grant
participations therein, and in that event each and every immediate and
successive assignee, transferee, or holder of or participant in all or any part
of the Indebtedness, shall have the right to enforce this guaranty, by suit or
otherwise, for the benefit of such assignee, transferee, holder or participant,
as fully as if such assignee, transferee, holder or participant were herein by
name specifically given such rights, powers and benefits; but the Bank shall
have an unimpaired right to enforce this guaranty for the benefit of the Bank or
any such participant, as to so much of the Indebtedness that it has not sold,
assigned or transferred.
 
7.           The undersigned waives any and all defenses, claims and discharges
of the Borrower, or any other obligor, pertaining to the Indebtedness, except
the defense of discharge by payment in full Without limiting the generality of
the foregoing, the undersigned will not assert, plead or enforce against the
Bank any defense of waiver, release, discharge in bankruptcy, statute of
limitations, res judicata, statute of frauds, anti-deficiency statute, fraud,
incapacity, minority, usury, illegality or unenforceability which may be
available to the Borrower or any other person liable in respect of any of the
Indebtedness, or any setoff available against the Bank to the Borrower or any
such other person, whether or not on account of a related transaction. The
undersigned agrees that the undersigned shall be and remain liable for any
deficiency remaining after foreclosure of any mortgage or security interest
securing the Indebtedness, whether or not the liability of the Borrower or any
other obligor for such deficiency is discharged pursuant to statute or judicial
decision.
 
 
 

--------------------------------------------------------------------------------

 
 
8.           If any payment applied by the Bank to the Indebtedness is
thereafter set aside, recovered, rescinded or required to be returned for any
reason (including, without limitation, the bankruptcy, insolvency or
reorganization of the Borrower or any other obligor), the Indebtedness to which
such payment was applied shall for the purposes of this guaranty be deemed to
have continued in existence, notwithstanding such application, and this guaranty
shall be enforceable as to such of the Indebtedness as fully as if such
application had never been made.
 
9.           The liability of the undersigned under this guaranty is in addition
to and shall be cumulative with all other liabilities of the undersigned to the
Bank as guarantor of the Indebtedness, without any limitation as to amount,
unless the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.
 
10.         Any invalidity or unenforceability of any provision or application
of this guaranty shall not affect other lawful provisions and applications
hereof, and to this end the provisions of this guaranty are declared to be
severable. This guaranty shall be construed according to the law of the
Commonwealth of Pennsylvania, in which State it shall be performed by the
undersigned and may not be waived, amended, released or otherwise changed except
by a writing signed by the Bank.
 
11.         This guaranty may be executed by facsimile or pdf, and any signature
contained hereon by facsimile or pdf shall be deemed to be equivalent to an
original signature for all purposes.
 
12.         Without prejudice to any other method of giving notice, all
communications by the Bank to the undersigned provided for or permitted
hereunder shall be in writing and delivered by prepaid private courier or sent
by facsimile to the address of the undersigned as follows:


96 Mowat Avenue.
Toronto, Ontario
M6k 3M1
Attention: President
Fax no.: (416) 531-1257
 
Any communication transmitted by prepaid private courier shall be deemed to have
been validly and effectively given or delivered on the Business Day after which
it is submitted for delivery. Any communication transmitted by facsimile shall
be deemed to have been validly and effectively given or delivered on the day on
which it is transmitted, if transmitted on a Business Day on or before 5:00 p.m.
(local time of the undersigned), and otherwise on the next following Business
Day. The undersigned may change its address for service by notice given in the
foregoing manner. As used herein, “Business Day” means a day, other than a
Saturday or Sunday, on which banks are generally open for normal banking
business in both Toronto, Ontario, and Philadelphia, Pennsylvania.
 
13.         This guaranty and every part thereof shall be effective upon
delivery to the Bank, without further act, condition or acceptance by the Bank,
shall be binding upon the undersigned, and upon the heirs, legal
representatives, successors and assigns of the undersigned, and shall inure to
the benefit of the Bank, its successors, legal representatives and assigns. The
undersigned waives notice of the Bank's acceptance hereof.
 
14.         The undersigned hereby acknowledges receipt of a copy of this
guaranty.
 
 
 

--------------------------------------------------------------------------------

 
 
Signed and delivered by the undersigned, in Toronto, Ontario Canada, this 14th
day of December, 2012. The undersigned acknowledges receipt of a completed copy
of this guaranty as of the time of execution.


 

 
TING INC.
               
 
By:
/s/ Michael Cooperman      
Name:  Michael Cooperman
     
Its:  Secretary and Treasurer
         